Opinion issued February 12, 2019




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-18-01108-CV
                             ———————————
               NEWPARK DRILLING FLUIDS, LLC, Appellant
                                          V.
                     FORTITUDE ENERGY, LLC, Appellee



                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-57336


                           MEMORANDUM OPINION
      Appellant, Newpark Drilling Fluids, LLC, has filed a motion to dismiss this

appeal. See TEX. R. APP. P. 42.1(a)(1). Although appellant’s motion does not

contain a certificate of conference, it contains a certificate of service on counsel for

appellee, the motion has been on file with this Court for more than ten days, and no
response has been filed. See TEX. R. APP. P. 9.5(d), (e), 10.1(a)(5), 10.3(a)(2). No

other party has filed a notice of appeal and no opinion has issued. See TEX. R. APP.

P. 42.1(a)(1), (c).

       Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), (d), 43.2(f). We dismiss any other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Landau.




                                         2